Title: Thomas Jefferson to Thomas Eston Randolph, 22 June 1817
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello
June 22. 1817.
          
          You need not hurry yourself at all as to the extracts from your Day-book. a letter from George Stevenson to mr Randolph just recieved gives the uneasy information that your son Eston is very ill at Baltimore. indeed he says that he is in imminent danger. his case is an inflammatory fever. having given this cause of alarm, mr Stevenson will undoubtedly write by every mail while the crisis continues. with hopes therefore that the next mail will bring a more favorable account, and an assurance that if directed to us it shall be sent to you in the very instant I am ever and affectionately yours
          Th: Jefferson
        